Exhibit 10.1

 

 

LEASE AGREEMENT

between

BREP I

Landlord

and

DORMAN PRODUCTS, INC.

Tenant

PREMISES:

3400 East Walnut Street

Colmar, Pennsylvania

 

 



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”), made this      day of             , 2012 by
and between BREP I, a Pennsylvania limited partnership, having its principal
offices at PO Box 197, Colmar, Pennsylvania 18915 (the “Landlord”), and DORMAN
PRODUCTS, INC., a Pennsylvania corporation having its principal offices at 3400
East Walnut Street, Colmar, Pennsylvania 18915 (the “Tenant”).

BACKGROUND:

A. The Berman Real Estate Partnership (Landlord’s predecessor-in-interest) and
R&B, Inc. (Tenant’s predecessor-in-interest) are parties to a certain lease
agreement, effective as of December 1, 1990, as amended by Amendment No. 1 to
the Agreement of Lease dated September 10, 1993, Amendment No. 2 to the
Agreement of Lease dated April 1, 2002, and Amendment No. 3 to the Agreement of
Lease dated December 12, 2007 (collectively, the “Lease”), whereby Landlord did
lease, demise and let unto Tenant and Tenant did lease from Landlord all that
certain piece or parcel of land and the building containing approximately
342,000 square feet of warehouse, office, and storage space (the “Building”) and
other improvements thereon known as 3400 East Walnut Street, Colmar, Hatfield
Township, Montgomery County, Pennsylvania (hereinafter, the “Premises”).

B. Landlord and Tenant desire to amend and restate the Lease in its entirety.

NOW, THEREFORE, for and in consideration of the rents, covenants and agreements
herein contained, the parties hereto, intending to be legally bound hereby,
covenant and agree that effective on the Commencement Date (as hereinafter
defined), the existing Lease is amended and restated in its entirety, as
follows:

1. PREMISES. Landlord does hereby lease, demise and let unto Tenant, and Tenant
does hereby lease and accept from Landlord, the Premises for the term and upon
the conditions and covenants set forth herein.

2. PREMISES LEASED AS IS. Tenant hereby accepts the Premises and the
improvements thereon in their present condition. Landlord is leasing and Tenant
is accepting the Premises “As Is”, and Tenant acknowledges that Landlord has not
made, nor shall Landlord be deemed to have made, any representation or warranty,
express or implied, with respect to the Lease or the Premises, it being agreed
that all risks incident thereto are to be borne by Tenant, except as otherwise
expressly provided herein. In the event of any defect or deficiency in the Lease
or the Premises of any nature, whether patent or latent, Landlord shall not have
any responsibility or liability with respect thereto or for any incidental or
consequential damages, except only as otherwise expressly provided herein.



--------------------------------------------------------------------------------

3. TERM; COMMENCEMENT DATE. The initial term (the “Term”) of this Lease shall be
for five (5) years, commencing on December 29, 2012 (the “Commencement Date”),
and expiring at midnight on December 31, 2017, unless sooner terminated as
hereinafter provided.

4. RENT. During the initial year of this Lease, Tenant shall pay to Landlord, as
annual rent, payable in equal monthly installments as follows:

 

First Year

   Annual Rent      Monthly Installment  

12/29/12 – 12/31/13

   $ 1,504,800.00       $ 125,400.00   

The annual rent payable under this Lease shall increase (but in no event
decrease) at the beginning of each subsequent year to an amount equal to the
product obtained by multiplying the annual rent payable for the immediately
preceding year by a fraction, the numerator of which shall be the Price Index
(as defined in the next paragraph) in effect ninety (90) days prior to the date
of such increase and the denominator of which shall be the numerator utilized in
the previous increase; except that in the case of the first increase, the
denominator shall be the Price Index in effect ninety (90) days prior to the
Commencement Date.

The “Price Index” is the Consumer Price Index, All Urban Consumers (CPI-U), U.S.
City Average – All Items published by the Bureau of Labor Statistics of the
United States Department of Labor. If the Price Index (or successor index) is
not available, a reliable governmental or other non-partisan publication
evaluating the information theretofore used in determining the Price Index shall
be used.

Tenant agrees to pay the annual rent in lawful money of the United States of
America, in equal monthly installments set forth above in advance on the first
day of each calendar month during said term, at the address of Landlord or such
other place as Landlord may designate, without any set-off or deduction
whatsoever.

All sums other than annual rent payable by Tenant hereunder shall be deemed
additional rent (the default in the payment of which Landlord shall have the
same remedies as for default in the payment of annual rent), and shall be
payable on demand, unless other payment dates are herein provided.

5. SECURITY DEPOSIT. No security deposit shall be required to be paid by Tenant
under this Lease.

6. LATE CHARGES. Tenant acknowledges that late payment of annual rent or
additional rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and impractical
to fix. Therefore, if any installment of annual rent or additional rent due from
Tenant is not received by Landlord within five (5) days after notice that such
payment is due, Tenant shall pay to

 

Page | 2



--------------------------------------------------------------------------------

Landlord (a) a late charge equal to the lesser of Five Hundred Dollars ($500.00)
or three (3%) percent of the overdue amount to cover such additional
administrative costs, plus (b) interest on the delinquent amounts at the rate
set forth in Section 22(i) below from the date due to the date paid. Landlord
shall have no obligation to provide Tenant with notice of late payment more than
twice in any 12 month period. The parties agree that this late charge represents
a fair and reasonable estimate of the cost that Landlord will incur by reason of
the late payment by Tenant. Acceptance of any late charge shall not constitute a
waiver of Tenant default with respect to the overdue amount, or prevent Landlord
from exercising any other rights or remedies available to Landlord.

7. PERMITTED USE. The Premises shall be used and occupied by Tenant for purposes
of light industrial manufacturing and the packaging and distribution of
automotive and other parts and accessories, office use, and storage only and for
no other purpose or business, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed.

8. UTILITIES. Tenant shall pay for water, sewer, gas, electricity, heat, power,
telephone and other communication services and any other utilities supplied to
the Premises. Tenant shall maintain all utility service in its own name and
timely pay all charges directly to the provider. Landlord shall not be
responsible or liable for any interruption in such services, nor shall such
interruption affect the continuation or validity of this Lease. Any wiring,
cabling or other equipment necessary to connect Tenant’s telecommunications
equipment shall be Tenant’s responsibility, and shall be installed in a manner
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed.

9. TAXES AND OTHER IMPOSITIONS.

(a) Payment of Impositions. For purposes of this Lease, the term “Impositions”
shall mean all taxes, assessments, excises, levies, license and permit fees and
other charges that shall or may be assessed, levied or imposed during the Term
of this Lease by any governmental authorities upon the Premises or any part
thereof, including the buildings or improvements now or hereafter located
thereon; provided, however, that the term “Impositions” shall not include any
income tax, capital levy, estate, succession, inheritance, transfer or similar
taxes of Landlord, or any franchise tax imposed upon any owner of the fee of the
Premises, or any income, profits or revenue tax, assessment or charge imposed
upon the rent or other benefit received by Landlord under this Lease by any
governmental authorities. As and when the same shall become due, Tenant will pay
all of the Impositions, except that if any Imposition that Tenant is obligated
to pay in whole or in part is permitted by law to be paid in installments,
Tenant may pay or cause to be paid such Imposition (or its proportionate part
thereof) in installments as and when such installments become due. Upon the
written request of Landlord, Tenant shall exhibit and deliver to Landlord
evidence satisfactory to Landlord of payment of all Impositions. During the
first and last years of

 

Page | 3



--------------------------------------------------------------------------------

the Term, all Impositions that shall become payable during each calendar,
fiscal, tax or lease year, as applicable, shall be ratably adjusted on a per
diem basis between Landlord and Tenant in accordance with the respective
portions of such calendar, fiscal, tax, assessment or lease year during the
Term. If any special assessments are payable in installments, Tenant shall pay
only those installments that are due and payable during the Term. Landlord and
Tenant shall cooperate in having all bills and invoices for Impositions sent
directly to Tenant.

(b) Contested Taxes and Other Impositions.

(i) Tenant, at its sole cost and expense, in its own name or in the name of
Landlord, may contest the validity or amount of any Imposition relating to all
or any portion of the Premises, upon compliance by Tenant with the following
conditions:

(A) Tenant delivers to Landlord written notice of the proposed contest no less
than ten (10) days prior to any date upon which penalties would otherwise be due
as a result of the Tenant’s failure to pay;

(B) The contest is pursuant to a proceeding promptly initiated and conducted
diligently and in good faith by Tenant; and

(C) The applicable proceeding suspends the collection of the contested tax or
assessment.

(ii) As may be necessary or desirable, Landlord or Tenant, as applicable, upon
the request of the other party, shall use its reasonable efforts to assist in
any such proceeding to contest the validity or amount of any Imposition.

(iii) Nothing contained in this Section, however, shall be construed to allow
any such contested Imposition to remain unpaid for a length of time which shall
permit the Premises, or any part thereof, to be sold by any governmental
authorities for the non-payment of such Imposition. Tenant shall promptly
furnish Landlord copies of all notices, appeals, pleadings, motions and orders
in any proceedings commenced with respect to such contested Imposition.

(c) Valuation Assessment. Tenant, at Tenant’s expense, may attempt to obtain a
lowering of the assessed valuation of the Premises for any year for the purpose
of reducing taxes thereon. In such event, upon Tenant’s request, Landlord shall
use its reasonable efforts to assist Tenant in such endeavor, provided Landlord
shall not be required to expend any monies in such effort.

(d) Failure to Pay Impositions. If Tenant shall fail to pay any Impositions
before the same become delinquent, or as otherwise required pursuant to this
Section, in addition to any and all other remedies available to Landlord,
Landlord, at

 

Page | 4



--------------------------------------------------------------------------------

its election, may pay such Impositions (but shall not be obligated to pay same),
together with any interest and penalties due thereon, and the amount so paid by
Landlord shall be repayable to Landlord by Tenant as additional rent, together
with interest on the total amount so paid by Landlord, from the date of
Landlord’s payment thereof through the date of Tenant’s repayment thereof to
Landlord.

10. INSURANCE.

(a) Tenant’s Insurance. During the Term, Tenant shall keep and maintain in
force, at no cost or expense to Landlord, the following insurance, all of which
shall be provided by companies and/or agencies reasonably satisfactory to
Landlord:

(i) Property Insurance. “All risk” insurance covering all risks of physical loss
or damage to the Building or any other improvements on the Premises, with
liability limits of not less than one hundred percent (100%) of the “full
replacement value” thereof. Such policies shall be broad form and shall include,
but shall not be limited to, coverage for fire, extended coverage, vandalism,
malicious mischief and storm. Perils customarily excluded from all risk
insurance, e.g., earthquake, mold, flood and terroristic acts, may be excluded.
The term “full replacement value” shall exclude the cost of paving, excavation,
foundations and footings, grading, site preparation, utilities and other
“below-grade” improvements and installations.

(ii) Public Liability Insurance. Comprehensive general public liability and
automobile liability insurance, covering loss or damage resulting from accidents
or occurrences on or about or in connection with the Premises or any work,
matters or things under, or in connection with, or related to this Lease, with
personal injury, death and property damage combined single limit liability of
not less than Two Million Dollars ($2,000,000.00) for each accident or
occurrence.

(b) General Requirements. All policies described in this Section shall include
as additional insureds Landlord and any mortgagee or ground lessor of Landlord
that Landlord notifies Tenant thereof as their interests may appear. All
policies described in this Section shall contain: (a) the agreement of the
insurer to give Landlord and each mortgagee or ground lessor, as applicable, at
least thirty (30) days’ notice prior to cancellation (including, without
limitation, for non-payment of premium) or any material change in said policies;
(b) an agreement that such policies are primary and non-contributing with any
insurance that may be carried by Tenant; (c) a waiver by the insurer of all
right of subrogation against Landlord and its authorized agents in connection
with any loss or damage thereby insured against; and (d) terms providing that
any loss covered by such insurance may be adjusted by the Landlord, who shall
agree to receive and disburse all proceeds of such insurance.

(c) Evidence of Insurance. Initial certificates of insurance for all insurance
required to be maintained by Tenant under this Article shall be furnished by

 

Page | 5



--------------------------------------------------------------------------------

Tenant to Landlord on or before the Commencement Date of this Lease. Tenant
shall deliver annually certificates of insurance evidencing the continuance of
all required coverages at least thirty (30) days prior to the expiration date of
any such policy. Tenant shall also deliver to Landlord, upon Landlord’s written
request, but no more frequently than annually, complete copies of all original
policies and endorsements.

(d) Failure to Maintain. If Tenant fails to maintain such insurance, in addition
to any and all other remedies available to Landlord, Landlord, at its election,
may procure such insurance as may be necessary to comply with the above
requirements (but Landlord shall not be obligated to procure same), and Tenant
agrees to repay to Landlord as Additional Rent the cost of such insurance.

11. WAIVER OF SUBROGATION. Landlord and Tenant hereby release the other from any
and all liability or responsibility (to the other or anyone claiming through or
under them by way of subrogation or otherwise) for any loss or damage to
property caused by fire or any of the extended coverage or supplementary
contract casualties, even if such fire or other casualty shall have been caused
by the fault or negligence of the other party, or anyone for whom such party may
be responsible; provided, however, that this release shall be applicable and in
force and effect only with respect to loss or damage occurring during such time
as the releasor’s insurance policies shall contain a clause or endorsement to
the effect that any such release shall not adversely affect or impair said
policies or prejudice the right of the releasor to recover thereunder. Tenant
agrees that its policies will include such a clause or endorsement so long as
the same shall be obtainable. Without limiting any release or waiver of
liability or recovery contained in any other section of this Lease, but rather
in confirmation and furtherance thereof, each of the parties hereto waives all
claims for recovery from the other party for any loss or damage to any of its
property or damages as a result of business interruption.

12. LIABILITY.

(a) Damage in General. Landlord shall not be liable for, and Tenant hereby
releases and relieves Landlord from all liability in connection with any and all
damage to or loss of property, loss or interruption of business occurring to
Tenant, subtenants, invitees or any other person in or about or arising out of
the Premises from, without limitation, (i) any fire, other casualty, accident,
occurrence or condition in or upon the Premises; (ii) any defect in or failure
of the plumbing, sprinkling, electrical, heating, ventilating or air
conditioning systems, or any other equipment or systems of the Premises;
(iii) any steam, fuel, oil, water, rain or snow that may leak into, issue or
flow from any part of the Premises from the drains, pipes or plumbing, sewer or
other installation of same, or from any other place or quarter; (iv) the
breaking or disrepair of any installations, equipment and other systems; (v) the
falling of any fixture or wall or ceiling materials; (vi) broken glass;
(vii) latent or patent defects; (viii) the exercise of any rights by Landlord
under the terms and conditions of this Lease; (ix) any acts or

 

Page | 6



--------------------------------------------------------------------------------

omissions of other persons; (x) theft, Act of God, public enemy, injunction,
riot, strike, insurrection, war, court order, or any order of any governmental
authorities having jurisdiction over the Premises, unless such loss, injury or
damage was caused by the gross negligence or intentional misconduct or of
Landlord or its agents or employees.

(b) Indemnity. Tenant agrees to indemnify, hold harmless and, if requested by
Landlord, defend Landlord from and against any and all costs, expenses
(including reasonable attorneys’ fees and costs), liabilities, losses, damages,
suits, actions, fines, penalties, claims or demands of any kind and asserted by
or on behalf of any person or governmental authority arising out of or in any
way connected with, and Landlord shall not be liable to Tenant on account of:
(i) any failure by Tenant to perform any of the agreements, terms, covenants or
conditions of this Lease required to be performed by Tenant, (ii) any failure by
Tenant to comply with any statutes, ordinances, regulations or orders of any
governmental authority, or (iii) any accident, death or personal and bodily
injury, damage to, loss or theft of property, which shall occur in or about the
Premises unless such loss, injury or damages was caused by the gross negligence
or intentional misconduct of Landlord or its agents or employees.

13. ALTERATIONS TO PREMISES. Tenant shall not make any additions, alterations or
improvements to the Premises without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event that Landlord consents to the making of any additions,
alterations or improvements to the Premises by Tenant, all work shall be at
Tenant’s sole cost and expense and shall be in accordance with plans and
specifications prepared by and at the expense of Tenant and consented to in
writing by Landlord prior to the commencement of any work. The identity of all
contractors, subcontractors and materialmen providing labor or material for said
work shall also be approved by Landlord in writing prior to the commencement of
any work, such approval not to be unreasonably withheld, conditioned or delayed.
Tenant shall procure all necessary permits and approvals, including a building
permit, prior to the commencement of any work. During the course of performance
of said work, Tenant will carry or cause its contractors to carry workmen’s
compensation and such other insurance as may from time to time be required by
Landlord for the benefit of Landlord and/or such other parties as Landlord shall
designate. Landlord shall require a guaranty by each of Tenant’s prime
contractors and materialmen for the benefit of Landlord, Tenant and such other
parties as Landlord shall designate, that all work performed and materials
furnished by such contractors will conform to the requirements of the plans and
specifications as to the kind, quality, function of equipment and
characteristics of material and workmanship and will remain so for a period of
at least one year from the date that the work has been completed, and in the
event of any deficiency, defects, faults or imperfections of materials,
equipment or workmanship which appear prior to the expiration of such period,
the contractor upon receiving written notice thereof from Landlord or Tenant
will immediately correct and repair the same at the expense of such contractor;
said guaranties to be effective whether or not any part of this work has been

 

Page | 7



--------------------------------------------------------------------------------

subcontracted by the contractor. Upon the completion of construction of any such
additions, alterations or improvements, Tenant shall pay all sums due for such
construction and shall require the execution of a release of liens by its
contractor and all subcontractors and materialmen. Any alterations, improvements
and additions made by Tenant shall remain upon the Premises at the expiration or
earlier termination of this Lease and shall become the property of Landlord,
unless Landlord shall, at the time Landlord consented to such alterations,
improvements or conditions have given written notice to Tenant to remove the
same, in which event Tenant shall remove such alterations, improvements and
additions and restore the Premises to the same good order and condition in which
they were at the commencement of this Lease, normal wear and tear excepted.

14. REPAIRS AND MAINTENANCE. Tenant shall be responsible for making all repairs,
replacements, modifications, renewals and additions, interior and exterior,
foreseen and unforeseen, required to keep and maintain the structural and
non-structural portions of the Premises, including, without limitation, the
roof, walls, foundations, columns and beams, glass, and the plumbing,
electrical, heating and ventilating systems, which are required to keep and
maintain the Premises and all improvements thereon, in good order and condition.
Tenant shall also keep the Premises reasonably free from debris and snow and ice
and maintain the landscaping in a neat and orderly condition. All of said
repairs, replacements, modifications, renewals and additions shall be in quality
and class equal to the original work or installation, and shall be effected in
compliance with all applicable laws, ordinances, rules and regulations of all
governmental bodies having or asserting jurisdiction over the Premises. If
Tenant fails to make such repairs, replacements, modifications, renewals and
additions within a reasonable period of time following receipt of written
request therefor, same may be made by Landlord at the expense of Tenant and such
expense shall be collectible as additional rent and shall be paid by Tenant
within thirty (30) days after rendition of a bill therefor.

15. NEGATIVE COVENANTS OF TENANT. Tenant agrees that it will not do or suffer to
be done any act, matter or thing objectionable to the fire and casualty
insurance companies whereby the fire and casualty insurance and other insurance
now in force or hereafter to be placed on the Premises shall become void or
suspended, or whereby the same shall be rated as a more hazardous risk than at
the Commencement Date. Tenant shall not commit or allow to be committed any
waste upon the Premises or any public or private nuisance. Tenant shall not
without the prior written consent of Landlord, install any equipment, machinery
or fixtures which will overload the Premises.

16. COMPLIANCE WITH LAW. Tenant agrees that it shall, at its sole cost and
expense, promptly fulfill and comply with all laws, ordinances, regulations,
rules and requirements of the municipal, county, state and federal governments
and any and all departments thereof having jurisdiction over the Premises, and
of the National Board of Fire Underwriters or any other similar body now or
hereafter constituted, affecting the

 

Page | 8



--------------------------------------------------------------------------------

Tenant’s use or occupancy of the Premises or the business concluded therein.
Tenant’s obligations hereunder shall include, without limitation, the obligation
to comply with any law, ordinance, regulation, rule or requirement requiring any
structural or non-structural alterations or modifications of the Premises or any
portion thereof.

17. ENVIRONMENTAL MATTERS.

(a) Compliance with Law. Tenant agrees to conduct all of its operations on the
Premises in compliance with all statutes, ordinances, regulations, orders,
directives or requirements of common law concerning: (i) its operations,
(ii) construction of any improvements, (iii) handling of any materials,
(iv) omission of any pollutant into the air, the discharge of any effluent or
pollutant into water, or the release of any substance or matter at or from the
Premises, or (v) storage, treatment or disposal of any solid or hazardous waste
and hazardous substances at or connected with Tenant’s operations at the
Premises (“Environmental Statutes”). Tenant shall obtain all permits, licenses
or approvals and shall make all notifications required by Environmental Statutes
in a timely matter. Tenant shall at all times comply with the terms and
conditions of any such permits, licenses, approvals, notifications, requirements
under Environmental Statutes.

Tenant shall provide to Landlord copies of: (i) all applications and associated
materials submitted to any governmental agency in compliance with Environmental
Statutes, (ii) all documents and other information relating in any way to the
Premises submitted to any governmental agency in response to a request pursuant
to Environmental Statutes, (iii) any notification and supporting information
submitted or maintained pursuant to Environmental Statutes, (iv) any permit,
license, approval or amendment or modification thereof obtained pursuant to
Environmental Statutes, (v) any record, report or manifest required to be
submitted or maintained pursuant to Environmental Statutes, (vi) any
correspondence, notice of violation, summons, order, decree, complaint or other
document received by Tenant pertaining to compliance with Environmental
Statutes.

(b) Release of Hazardous Substances. Tenant shall not cause or allow the release
of hazardous substances at the Premises in a manner which is uncontained or
otherwise allows such hazardous substance to enter the environment, except in
compliance with Environmental Statutes. For purposes of this section, “hazardous
substances” shall include, without limitation, “hazardous substances” as defined
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended by the “Superfund Amendments and Reauthorization Act of
1986”, 42 U.S.C. §9601 et seq. (“CERCLA”), “regulated substances” within the
meaning of Subtitle I of the Resource Conservation and Recovery Act, 42 U.S.C.
§§6991 et seq. (“RCRA”), “hazardous substance” or “contaminants” as defined by
the Pennsylvania Hazardous Sites Cleanup Act, 35 P.S. §6020.101 et seq.
(“HSCA”), polychlorinated biphenyls or substances containing polychlorinated
biphenyls, asbestos or materials containing asbestos, or any other substances
which may be the subject of liability pursuant to the Pennsylvania Clean Streams
Law, 35 P.S. §691.1 et seq.

 

Page | 9



--------------------------------------------------------------------------------

(c) Indemnification. Tenant hereby agrees to indemnify and to hold Landlord
harmless of, from, and against any and all expense, loss or liability suffered
by Landlord by reason of Tenant’s breach of any of the provisions of this
section, including, without limitation, (i) any and all expenses that Landlord
may incur in complying with any Environmental Statutes, (ii) any and all costs
that Landlord may incur in studying, containing, removing, remedying, mitigating
or otherwise responding to, the release of any hazardous substance at or from
the Premises, including, without limitation, any liability under CERCLA, RCRA or
HSCA, (iii) any and all costs for which Landlord may be liable to any
governmental agency for studying, containing, removing, remedying, mitigating,
or otherwise responding to, the release of hazardous substances at or from the
Premises, including, without limitation, any liability under CERCLA, RCRA or
HSCA, (iv) any and all fines or penalties assessed upon Landlord by reason of a
failure of Tenant to comply with the provisions of this section, (v) any and all
loss of value of the Premises by reason of such failure to comply, and (vi) any
and all reasonable legal fees and costs incurred by Landlord in connection with
any of the foregoing.

(d) Entry. Landlord and its authorized representatives may, at reasonable times
but without notice, enter the Building or any other part of the Premises to
conduct reasonable inspections, tests, samplings, or other investigations to
satisfy itself that Tenant has complied with the provisions of this section.
Tenant shall, when instructed by Landlord, permit officials of governmental
agencies to conduct reasonable inspections, tests, samplings, or other
investigations to determine whether Tenant or any condition on the Premises is
in compliance with Environmental Statutes.

(e) Survival. The provisions of this section shall survive the termination of
Tenant’s tenancy or of this Lease. No subsequent modification or termination of
this Lease by agreement of the parties, or otherwise, shall be construed to
waive, or to modify, any provisions of this section, unless the termination or
modification agreement or other document so states in writing.

18. SUBLETTING AND ASSIGNING. Tenant, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, shall not assign, sublet, mortgage, hypothecate or suffer or permit any
involuntary assignment, attachment or execution upon this Lease or any interest
herein or sublet the Premises or any part thereof. In the event of any
assignment of this Lease made with or without Landlord’s consent, Tenant
nevertheless shall remain liable for the performance of all of the terms,
conditions and covenants of this Lease. If Landlord gives its consent, it shall
be a condition to effectiveness of the sublease or assignment that a fully
executed copy thereof (in form and substance approved by Landlord) be delivered
to Landlord, and that any assignee execute and deliver to

 

Page | 10



--------------------------------------------------------------------------------

Landlord an assumption of liability agreement in form satisfactory to Landlord,
including an assumption by the assignee of all of the obligations of Tenant and
the assignee’s ratification of and agreement to be bound by all the provisions,
waivers, terms and conditions of this Lease. Consent to a subletting or
assignment, in any one instance, shall not be deemed a consent to any further
subletting or assignment. Tenant hereby collaterally grants, transfers and
assigns to Landlord all rights, title and interest of Tenant in and to any
existing or future subleases, together with all rents and other payments arising
out of any such subleases, for the purpose of securing all payments of rent by
Tenant and the performance of all of Tenant’s obligations under this Lease,
provided that so long as no default shall exist under this Lease beyond any
applicable grace period, Tenant shall have the right to collect, but not more
than thirty (30) days prior to accrual, all rents and other sums due under any
such sublease. Notwithstanding the foregoing, Landlord shall not withhold its
consent to an assignment or subletting to an affiliate or subsidiary of Tenant
or to any party resulting from a merger or consolidation with Tenant or any of
its divisions, subsidiaries or affiliates or to any party that purchases
substantially all of Tenant’s assets and assumes substantially all of Tenant’s
liabilities.

19. FIRE OR OTHER CASUALTY.

(a) General. Subject to the provisions of this section, if the Building is
damaged by fire or other casualty, the damaged areas shall be repaired by and at
the expense of Landlord to at least substantially as good a condition as that
which existed immediately prior to such damage, it being understood that under
no circumstances shall Landlord be liable or responsible for or under any
obligation to repair any alterations or improvements made or installed on the
Premises by Tenant, and in no event shall Landlord be obligated to repair or
restore any part of the Premises to a condition in excess of that which existed
prior to such fire or other casualty. Fixed annual rent, additional rent and
other charges due hereunder shall not abate as a result of any such fire or
other casualty. Landlord agrees to repair such damage within a reasonable period
of time after receipt from Tenant of written notice of such damage. Landlord’s
obligation to repair as aforesaid is subject to any delays caused by Acts of
God, labor strikes or other events beyond Landlord’s control, including, without
limitation, the failure of any mortgagee to release insurance proceeds to
Landlord sufficient to pay the costs of any such repairs. Landlord shall not be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting in any way from such damage or the repair thereof. Tenant
acknowledges that (i) Landlord shall not obtain insurance of any kind on, nor be
responsible to repair or restore, Tenant’s furniture, furnishings, equipment,
fixtures, alterations, improvements and additions, and (ii) it is Tenant’s
obligation to obtain such insurance at Tenant’s sole cost and expense.

(b) Reconstruction. If, in the sole opinion of Landlord, (i) insurance proceeds
are unavailable to Landlord in sufficient amount to fully reconstruct the

 

Page | 11



--------------------------------------------------------------------------------

Premises; (ii) Landlord’s mortgagee or any underlying lessor objects to the
rebuilding of the Premises or the use of the proceeds for the rebuilding
thereof; or (iii) there exists any legal or administrative impediment to the
rebuilding of the Premises (e.g., a change in the applicable building codes,
etc.), Landlord shall have the right, to be exercised by notice in writing
delivered to Tenant within sixty (60) days from the date of such occurrence, to
elect not to rebuild the Premises and, in such event, this Lease, the term and
the tenancy hereby created shall cease as of the date of such occurrence, and
the annual rent, additional rent and other charges due hereunder shall be
adjusted as of such date.

20. EMINENT DOMAIN.

(a) Total or Partial Taking. If the whole of the Premises shall be condemned or
taken either permanently or temporarily for any public or quasi-public use or
purpose, under any statute or by right of eminent domain, or by private purchase
in lieu thereof, then, in such event, the term shall cease and terminate from
the date when possession is taken thereunder pursuant to such proceeding or
purchase. The rent shall be adjusted as of the time of such termination and any
rent paid for the period thereafter shall be refunded. If only a portion of the
Premises shall so be taken, Landlord may elect to terminate this Lease from the
date when possession is taken thereunder pursuant to such proceeding or purchase
or Landlord may elect to repair and restore, at its own expense, the portion not
taken and thereafter the rent shall be reduced proportionate to the portion of
the Premises taken.

(b) Award. In the event of any total or partial taking of the Premises, Landlord
shall be entitled to receive the entire award in any such proceeding and Tenant
hereby assigns any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof and Tenant hereby waives all
rights against Landlord and the condemning authority, except that Tenant shall
have the right to claim and prove in a completely separate proceeding and to
receive any award which may be made to Tenant, if any, specifically for damages
for loss of good will, movable trade fixtures, equipment and moving expenses,
provided that such award in no way diminishes or adversely affects Landlord’s
award.

21. DEFAULT. The occurrence of any of the following shall constitute a material
breach of the Lease by Tenant and an event of default:

(a) a failure by Tenant to pay, when due, any installment of rent hereunder or
any such other sum herein required to be paid by Tenant where such failure
continues for five (5) days after written notice thereof to Tenant provided that
Landlord shall not be obligated to send such notice more than twice in any one
(1) calendar year;

 

Page | 12



--------------------------------------------------------------------------------

(b) a failure by Tenant to observe and perform any other provision or covenant
of this Lease to be observed or performed by Tenant, where such failure
continues for thirty (30) days after written notice thereof to Tenant; provided,
however, that if the nature of the default is such that the same cannot
reasonably be cured within such thirty (30) day period, Tenant shall not be
deemed to be in default if Tenant shall within such period commence such cure
and thereafter diligently prosecute the same to completion; and

(c) the filing of a petition by or against Tenant for adjudication as a
bankruptcy or insolvency or for its reorganization or for the appointment
pursuant to any local, state or federal bankruptcy or insolvency law of a
receiver or trustee of Tenant’s property; or, an assignment by Tenant for the
benefit of creditors; or, the taking possession of the property of Tenant by any
local, state or federal governmental officer or agency or court-appointed
official for the dissolution or liquidation of Tenant or for the operating,
either temporary or permanent, of Tenant’s business; provided, however, that if
any such action is commenced against Tenant the same shall not constitute a
default if Tenant causes the same to be dismissed or discharged within sixty
(60) days after the filing of same.

22. LANDLORD’S REMEDIES.

(a) Cumulative Remedies. In the event Tenant commits an event of default or
otherwise breaches the terms of this Lease beyond any applicable notice or grace
period, Landlord shall have the following rights and remedies which shall be
distinct, separate and cumulative and shall not operate to exclude or deprive
Landlord of any other right or remedy allowed it by law or equity:

(i) To declare due and payable and sue for recovery, all unpaid annual rent for
the unexpired period of the Lease term (and also all additional rent as the
amounts of same can be determined or reasonably estimated by Landlord) as if by
the terms of this Lease the same were payable in advance, discounted to present
value at the rate of three percent (3%) per annum, together with all reasonable
legal fees and other expenses incurred by Landlord in connection with the
enforcement of any Landlord’s rights or remedies hereunder; and

(ii) To terminate the Lease by giving written notice thereof to Tenant and, upon
the giving of such notice, this Lease shall expire and terminate with the same
force and effect as though the date of such notice was the date hereinabove
fixed for the expiration of the Lease, and all rights of Tenant hereunder shall
expire and terminate, but Tenant shall remain liable as hereinafter provided.

(b) Repossession of Premises. If any default shall have occurred and be
continuing, Landlord may, whether or not the Lease has been terminated as herein
provided, re-enter and repossess the Premises or any part thereof by any legal
means. Landlord shall be under no liability for or by reason of any such entry,
repossession and

 

Page | 13



--------------------------------------------------------------------------------

no such re-entry or taking of possession of the Premises by Landlord shall be
construed as an election on Landlord’s part to terminate the Lease unless a
written notice of such intention be given to Tenant or unless the termination of
this Lease be by a court of competent jurisdiction. At any time or from time to
time after the repossession of the Premises or any part thereof whether or not
the Lease shall have been terminated, Landlord shall use commercially reasonable
efforts to relet all or any part of the Premises for the account of Tenant for
such term or terms (which may be greater or less in the period which would
otherwise have constituted the balance of the term) and on such conditions and
for such uses as Landlord, in its reasonable discretion, may determine and
Landlord may collect and receive any rents payable by reason of such reletting.
For the purpose of such reletting, Landlord may reasonably decorate or make
reasonable repairs, reasonable changes, reasonable alterations or reasonable
additions in or to the Premises or any part thereof to the extent deemed by
Landlord desirable or convenient, and the cost of such reasonable decoration,
repairs, changes, alterations or additions and any reasonable brokerage and
legal fees expended by Landlord shall be charged to and payable by Tenant as
additional rent hereunder. No expiration or termination of this Lease, by
operation of law or otherwise, and no repossession of the Premises or any part
thereof pursuant to this section, or otherwise, and no reletting of the Premises
or any part thereof pursuant to this section shall relieve Tenant of its
liabilities and obligations hereunder, all of which shall survive such
expiration, termination, repossession or reletting.

(c) Payment of Damages.

(i) In the event of any expiration or termination of this Lease or repossession
of the Premises or any part thereof by reason of Tenant’s default, and Landlord
has not elected to accelerate rent, Tenant shall pay to Landlord the annual
rent, additional rent and all other sums required to be paid by Tenant to and
including the date of such expiration, termination, repossession and,
thereafter, Tenant shall, until the end of what would have been the expiration
of the term in the absence of such expiration, termination, repossession and
whether or not the Premises or any part thereof shall have been relet, be liable
to Landlord for, and shall pay to Landlord, as liquidated and agreed current
damages, the annual rent, additional rent and other sums which would be payable
under this Lease by Tenant in the absence of such expiration, termination or
repossession, less the net proceeds, if any, of any reletting effective for the
account of Tenant, after deducting from such proceeds all of Landlord’s
reasonable expenses in connection with such reletting (including, without
limitation, all related repossession costs, brokerage commissions, attorneys’
fees, alterations costs and expenses for preparation of such reletting). Tenant
shall pay such current damages on the days on which the rent would have been
payable under this Lease in the absence of such expiration, termination,
repossession and Landlord shall be entitled to recover the same from Tenant on
each such day.

 

Page | 14



--------------------------------------------------------------------------------

(ii) At any time after such expiration or termination of this Lease or
repossession of the Premises or any part thereof by reason of the occurrence of
Tenant’s default, whether or not Landlord shall have collected any current
damages, Landlord shall be entitled to recover from Tenant, and Tenant shall pay
to Landlord on demand, unless Tenant has paid the whole or accelerated rent, as
and for liquidated and agreed final damages for Tenant’s default and in lieu of
all current damages beyond the date of such demand (it being agreed that it
would be impracticable or extremely difficult to fix the actual damages), an
amount equal to the excess, if any, of (i) annual rent, additional rent and
other sums which would be payable under this Lease for the remainder of the term
from the date of such demand for what would have been the unexpired term of this
Lease in the absence of such expiration, termination or repossession, discounted
at the rate of three (3%) percent per annum, over (ii) the then fair rental
value of the Premises for the same period, discounted at a like rate. If any
statute or rule of law shall limit the amount of such liquidated final damages
to less than the amount above agreed upon, Landlord shall be entitled to the
maximum amount allowable under such statute or rule of law.

(d) ACTION FOR EJECTMENT. UPON TERMINATION OF THIS LEASE OR EXPIRATION OF THE
TERM OR ANY EXTENSION THEREOF, AND FOLLOWING AN ADDITIONAL THIRTY (30) DAY
NOTICE PERIOD OF LANDLORD’S INTENT TO CONFESS JUDGMENT, IT SHALL BE LAWFUL FOR
ANY ATTORNEY AS ATTORNEY FOR TENANT TO SIGN AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION IN EJECTMENT, WITHOUT ANY STAY OF EXECUTION OR APPEAL
AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT FOR THE RECOVERY BY
LANDLORD OF POSSESSION OF THE HEREIN PREMISES, WITHOUT LIABILITY ON THE PART OF
THE SAID ATTORNEY, WHICH THIS LEASE SHALL BE A SUFFICIENT WARRANT, WHEREUPON, IF
LANDLORD SO DESIRES A WRIT OF POSSESSION WITH CLAUSES FOR COST MAY ISSUE
FORTHWITH WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER. IF FOR ANY REASON
AFTER SUCH ACTION HAS BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE
POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT,
THE LANDLORD SHALL HAVE THE RIGHT IN ANY SUBSEQUENT DEFAULT OR DEFAULTS TO BRING
ONE OR MORE FURTHER ACTIONS IN THE MANNER AND FORM HEREIN BEFORE SET FORTH, TO
RECOVER POSSESSION OF SAID PREMISES FOR SUCH SUBSEQUENT DEFAULT. NO SUCH
TERMINATION OF THIS LEASE NOR TAKING, NOR RECOVERING POSSESSION OF THE PREMISES
SHALL DEPRIVE LANDLORD OF ANY REMEDIES OR ACTION AGAINST TENANT FOR RENT OR
DAMAGES DUE OR TO BECOME DUE FOR THE BREACH OF ANY CONDITION OR COVENANT HEREIN
CONTAINED, NOR SHALL THE BRINGING OF ANY SUCH ACTION FOR RENT, OR BREACH OF
COVENANT OR CONDITION NOR THE RESORT TO ANY OTHER REMEDY HEREIN PROVIDED FOR THE
RECOVERY OF RENT OR DAMAGES FOR SUCH BREACH BE CONSTRUED AS A WAIVER OF THE
RIGHT TO INSIST UPON THE NATURE AND TO OBTAIN POSSESSION IN THE MANNER HEREIN
PROVIDED.

 

Page | 15



--------------------------------------------------------------------------------

(e) Landlord’s Affidavit. In any action in ejectment, Landlord shall first cause
to be filed in such action, an affidavit made by it or someone acting for it
setting forth the facts necessary to authorize the entry of judgment, of which
facts such affidavit shall be conclusive evidence, and if a true copy of this
Lease be filed in such action, it shall not be necessary to file the original as
a warrant of attorney, any rule of court, custom or practice to the contrary
notwithstanding.

(f) Judgment Final. Any judgment, order or decree entered against Tenant by or
any court or Magistrate by virtue of the powers of attorney contained in this
Lease, or otherwise, shall be final, and, except for a compulsory counterclaim,
Tenant will not take an appeal, certiorari, writ of error, exception or
objection to same, or file a motion or rule to strike off or open or to stay
execution of the same. Tenant releases Landlord and any and all attorneys who
may appear for Tenant all errors in the said proceedings. Tenant expressly
waives the benefits of law, now or hereafter in force, exempting any goods on
the Premises, or elsewhere, from the distraint, levy or sale in any legal
proceedings taken by the Landlord to enforce any rights under this Lease.

(g) WAIVER. IT IS MUTUALLY AGREED BY AND BETWEEN LANDLORD AND TENANT THAT THE
RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF SAID PREMISES, ANY CLAIM OF INJURY OR DAMAGE, OR FOR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE.

(h) Injunction. In the event of a breach or threatened breach by Tenant of any
of the agreements, conditions, covenants or terms hereof, Landlord shall have
the right of injunction to restrain the same and the right to invoke any remedy
allowed by law or in equity whether or not other remedies, indemnity or
reimbursements are herein provided.

(i) Interest and Costs. All amounts owed by Tenant to Landlord under this Lease
shall be deemed additional rent and (unless otherwise provided, and other than
the annual rent and additional rent, which shall be due as provided) be paid
within ten (10) days from the date Landlord renders a statement of account. All
such amounts (including annual rent and additional rent) shall bear interest
from the date due until the date paid at the rate equal to five (5%) percent per
annum above the prime interest rate announced from time to time by PNC Bank or
its successor or if no successor to PNC Bank exists, the Prime Rate published as
such in the Wall Street Journal or if the Wall Street Journal does not exist a
national business publication or source chosen by Landlord and approved by
Tenant, such approval not to be unreasonably withheld or delayed. Tenant shall
pay upon demand all of Landlord’s costs, charges and expenses,

 

Page | 16



--------------------------------------------------------------------------------

including the reasonable fees of counsel, agents and others retained by
Landlord, incurred in enforcing Tenant’s obligations hereunder or incurred by
Landlord in any litigation, negotiation or transaction which Tenant causes
Landlord, without Landlord’s fault, to become involved or concerned.

23. ESTOPPEL CERTIFICATE.

(a) Tenant Estoppel. Tenant agrees that from time to time upon not less than ten
(10) business days prior request by Landlord, or any of Landlord’s mortgagees,
the Tenant (or any permitted assignee, subtenant or other occupant of the
Premises claiming by, through or under Tenant) will deliver to Landlord or to
such mortgagee, a statement in writing signed by Tenant certifying (i) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the Lease has been modified and is in full force and effect
and identifying the modifications); (ii) the date upon which Tenant began paying
rent and the dates to which the rent and other charges have been paid;
(iii) that Landlord is not in default under any provision of this Lease, or, if
in default, the nature thereof in detail; (iv) Tenant is in occupancy and paying
rent on a current basis with no rental offsets or claims; (v) that there has
been no prepayment of rent other than that provided for in the Lease; (vi) that
there are no actions, whether voluntary or otherwise, pending against Tenant
under the Bankruptcy laws of the United States or any state thereof; and
(vii) such other commercially reasonable matters as may be required by Landlord
or such mortgagee.

(b) Landlord Estoppel. Landlord agrees that from time to time upon not less than
ten (10) days prior request by Tenant, the Landlord will deliver to Tenant, a
statement in writing signed by Landlord certifying (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the Lease has been modified and is in full force and effect and identifying
the modifications); (ii) the date upon which Tenant began paying rent and the
dates to which the rent and other charges have been paid; (iii) that neither
Tenant nor Landlord is in default under any provision of this Lease, or, if in
default, the nature thereof in detail; (iv) that Tenant is in occupancy and
paying rent on a current basis with no rental offsets or claims; (v) that there
has been no prepayment of rent other than that provided for in the Lease;
(vi) that there are no actions, whether voluntary or otherwise, pending against
Landlord under the Bankruptcy laws of the United States or any state thereof;
and (vii) such other commercially reasonable matters as may be required by
Tenant.

24. TITLE AND COVENANT AGAINST LIENS. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to do any act which can, shall or may encumber the title of Landlord. Tenant has
no authority or power to cause or permit any lien or encumbrance of any kind
whatsoever, whether created by act of Tenant or operation of law or otherwise,
to attach to or be placed upon Landlord’s title or interest in the Premises and
any and all liens

 

Page | 17



--------------------------------------------------------------------------------

and encumbrances created by Tenant shall attach to Tenant’s interest in the
Premises only. Tenant covenants and agrees not to suffer or permit any lien of
mechanics or material suppliers or others to be placed against the Premises with
respect to work or services claimed to have been performed for or materials
claimed to have been furnished to Tenant or the Premises, and in case of any
such lien attached, Tenant covenants and agrees immediately to cause it to be
released and removed of record. If any such liens so attach and Tenant fails to
pay and remove same within ten (10) days, Landlord, at its election, may pay and
satisfy the same and in such event the sums so paid by Landlord, with interest
from the date of payment at the rate set forth in this Lease, shall be deemed to
be additional rent due and payable by Tenant without notice or demand.

25. LANDLORD’S DEFAULT. In the event of any act or omission by Landlord which
would constitute a default in any of Landlord’s obligations as specified herein,
Tenant shall have no right to terminate this Lease or to take any other action
until it has notified Landlord in writing of such default, and until a
reasonable period of time for remedying such act or omission, but in no event
greater than ninety (90) days, shall have elapsed following the giving of such
notice.

26. SUBORDINATION. This Lease shall be subject and subordinate at all times to
the lien of any mortgages and/or ground leases and/or other encumbrances now or
hereafter placed on the Premises without the necessity of any further instrument
or act on the part of Tenant to effectuate such subordination, but Tenant
covenants and agrees to execute and deliver upon demand such further instrument
or instruments evidencing such subordination of this Lease to the lien of any
such mortgage or mortgages and/or ground lease and/or other encumbrances as
shall be desired by any mortgagee or proposed mortgagee or by any other person.
The holder of each and every mortgage, ground lease or other lien on the
Premises shall execute a Subordination, Non-disturbance and Attornment Agreement
in form and substance reasonably satisfactory to Landlord, Tenant and such
mortgage holder (a “Non-Disturbance Agreement”). Such Non-Disturbance Agreement
shall provide that the interest of the Tenant shall be subordinate to the
interest of Landlord’s mortgagee and shall further provide that in the event
Landlord’s mortgage shall be foreclosed, and provided that there is no existing
event of default beyond all applicable grace and notice periods, this Lease
shall not terminate and Tenant shall not be disturbed and shall continue to
enjoy its rights under this Lease so long as no such default occurs under the
provisions of this Lease beyond all applicable grace and notice periods,
provided, however, the Non-Disturbance Agreement may include, among other
things, provisions to the effect that such mortgagee, ground lessor or other
beneficiary (hereafter, for the purposes of this Section, a “Successor
Landlord”) shall (i) not be liable for any act or omission of Landlord or its
predecessors, if any, prior to the date of such Successor Landlord’s succession
to Landlord’s interest under this Lease; (ii) not be subject to any offsets or
defenses which Tenant might have been able to assert against Landlord or its
predecessors, if any, prior to the date of such Successor Landlord’s succession
to

 

Page | 18



--------------------------------------------------------------------------------

Landlord’s interest under this Lease; and (iii) be entitled to receive notice of
any Landlord default under this Lease plus a reasonable opportunity to cure such
default prior to Tenant having any right or ability to terminate this Lease as a
result of such Landlord default.

27. NET LEASE. It is the intention of the Landlord and the Tenant that the rent
herein specified shall be absolutely net to the Landlord in each month during
the term of this Lease, and any renewal thereof, that all costs, taxes,
expenses, capital expenditures, and obligations of every kind relating to the
herein Premises which may arise or become due during the term of this Lease
shall be paid by the Tenant (except as otherwise expressly provided herein), and
that the Landlord shall be indemnified by the Tenant against such costs,
expenses and obligations.

28. BROKERAGE. Landlord and Tenant covenant, represent and warrant to the other
that each has had no dealings or communications with any broker or agent in
connection with the consummation of this Lease, and Landlord and Tenant covenant
and agree to pay, hold harmless and indemnify the other from and against any and
all costs, expense (including reasonable attorneys’ fees and costs) or liability
for any compensation, commission or charges claimed by any broker or agent,
other than Agent, with respect to this Lease or the negotiation thereof.

29. SURRENDER AND HOLDING OVER.

(a) Surrender. The Lease shall terminate and Tenant shall deliver up and
surrender possession of the Premises on the last day of the term hereof, and
Tenant waives the right to any notice of termination or notice to quit. Tenant
covenants that upon the expiration or sooner termination of this Lease, Tenant
shall deliver up and surrender possession of the Premises in the same condition
in which Tenant has agreed to keep the same during the continuance of the Lease
and in accordance with the terms hereof, normal wear and tear excepted.

(b) Hold Over. Upon the failure of the Tenant to surrender possession of the
Premises upon the expiration or sooner termination of this Lease, Tenant shall
pay to Landlord, an amount equal to one hundred fifty percent (150%) of the rent
required to be paid under this Lease as applied to any period in which Tenant
shall remain in possession after expiration or sooner termination of this Lease.
Without limiting the foregoing, Tenant hereby agrees to indemnify, defend and
hold harmless Landlord, and its agents, contractors and employees, from and
against any and all claims, liabilities, actions, losses, damages (including
without limitation, direct, indirect and incidental ) and expenses (including,
without limitation, court costs and reasonable attorney’s fees) asserted against
or sustained by any such party and arising from or by reason of such retention
of possession, which obligations shall survive the expiration or termination of
the Term.

 

Page | 19



--------------------------------------------------------------------------------

30. ACCESS TO PREMISES. Landlord and its respective employees, representatives
and agents shall have the right to enter the Premises at all reasonable times
during normal business hours and at any time in case of an emergency for the
purpose of examining or inspecting the same, showing the same to prospective
purchasers, mortgagees or tenants of the Premises and making such alterations,
repairs, improvements or additions or doing other work to the Premises as
Landlord may deem necessary or desirable. If representatives of Tenant shall not
be present to open and permit entry into the Premises at any time when such
entry is necessary or permitted hereunder, Landlord may enter by means of a
master key or card (or forcibly in the event of any emergency) without liability
to Tenant and without such entry constituting an eviction of Tenant or
termination of this Lease.

31. QUIET ENJOYMENT. Upon payment by Tenant of rent and upon the observance and
performance by Tenant of all the terms, covenants, conditions, provisions and
agreements of this Lease on Tenant’s part to be observed and performed, Tenant
shall peaceably and quietly hold and enjoy the Premises for the term of this
Lease without hindrance or interruption by Landlord or by any person or persons
lawfully claiming or holding by, through or under Landlord, subject,
nevertheless, to the terms, covenants, conditions and provisions of this Lease,
to all other agreements, conditions, restrictions and encumbrances of record and
to all mortgages, installment sale agreements and underlying leases of record to
which this Lease is, or shall become subject and subordinate.

32. NOTICES. Any notice or demand, consent, approval or disapproval, or
statement required to be given by the terms and provisions of this Lease, or by
any law or governmental regulation, either by Landlord to Tenant or by Tenant to
Landlord, shall be in writing. Unless otherwise required by such law or
regulation, such notice or demand shall be given, and shall be deemed to have
been served and given when such notice or demand is mailed by registered or
certified mail, deposited in a United States Government General or Branch Post
Office, or Official Depository within the exclusive care and custody thereof,
addressed to either party, at its address set forth below:

 

IF TO LANDLORD:    BREP I       Address:    PO Box 197       Colmar, PA 18915   
Attention:    President, BREP, Inc. IF TO TENANT:    Dorman Products, Inc.   
Address:    3400 East Walnut Street       Colmar, PA 18915    Attention:   
General Counsel

Either party may, by notices as aforesaid, designate a different address or
addresses for notices, demands, consents, approvals or disapprovals.

 

Page | 20



--------------------------------------------------------------------------------

33. MISCELLANEOUS PROVISIONS.

(a) Force Majeure. Landlord shall be excused for the period of any delay in the
performance of any obligations hereunder when prevented from so doing by cause
or causes beyond Landlord’s control which shall include, without limitation, all
labor disputes, inability to obtain any material or services, civil commotion or
Acts of God.

(b) Corporate Authority. Each individual executing this Lease on behalf of
Tenant represents and warrants that he or she is duly authorized to execute and
deliver this Lease on behalf of the corporation in accordance with the duly
adopted resolution of the Board of Directors of the corporation, and that this
Lease is binding upon the corporation in accordance with its terms.

(c) No Recordation. This Lease shall not be filed of record; however, upon
request of Landlord, a memorandum of the Lease in compliance with law shall be
executed by Landlord and Tenant and recorded, with recordation costs paid by
Landlord.

(d) Successors. The respective rights and obligations provided in this Lease
shall bind and shall inure to the benefit of the parties hereto, their legal
representatives, heirs, administrators, executors, successors and assigns;
provided, however, that no rights shall inure to the benefit of any successors
of Tenant unless Landlord’s written consent for the transfer to such successor
has first been obtained as provided in this Lease.

(e) Governing Law. This Lease shall be construed, governed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania.

(f) Severability; Separate Covenants. If any provision of this Lease or portions
thereof shall be held to be invalid, void or unenforceable, the remaining
provisions of this Lease or portions thereof shall in no way be affected or
impaired and such remaining provisions or portions thereof shall remain in full
force and effect. Furthermore, each covenant, agreement, obligation and other
provision contained in this Lease is, and shall be deemed and construed as a
separate and independent covenant of the party bound by, undertaking or making
the same, and not dependent on any other provision of this Lease unless
expressly so provided.

(g) Captions. Any heading preceding the text of the several sections and
subsections hereof are inserted solely for the convenience of reference and
shall not constitute a part of this Lease, nor shall they affect its meaning,
construction or effect.

(h) Execution. This Lease shall become effective when it has been signed by
Landlord and by a duly authorized officer of Tenant and delivered to both
parties.

 

Page | 21



--------------------------------------------------------------------------------

(i) Entire Agreement. This Lease contains all the agreements, conditions,
understandings, representations and warranties made between the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations
and proposals (either written or oral). This Lease may not be modified or
terminated orally or in any manner other than by an agreement in writing signed
by both parties hereto or their respective successors in interest. The
submission of this Lease by Landlord, its attorneys or agents, for examination
or execution by Tenant, does not constitute a reservation of (or option for) the
Premises in favor of Tenant and Tenant shall have no right or interest in the
Premises and Landlord shall have no liability hereunder, unless and until this
Lease is executed and delivered by Landlord.

(j) Limitation of Liability. Notwithstanding anything to the contrary contained
in this Lease, it is expressly understood and agreed by and between the parties
hereto that: (i) the recourse of Tenant or its successors or assigns against
Landlord with respect to the alleged breach by or on the part of Landlord of any
representation, warranty, covenant, undertaking or agreement contained in this
Lease (collectively, “Landlord’s Lease Undertakings”) shall extend only to
Landlord’s interest in the real estate of which the Premises is comprised and
not to any other assets of Landlord; and (b) except to the extent of Landlord’s
interest in the Premises, no personal liability or personal responsibility of
any sort with respect to any of Landlord’s Lease Undertakings or any alleged
breach thereof is assumed by, or shall at any time be asserted or enforceable
against, Landlord, or against any of Landlord’s respective directors, officers,
employees or agents.

34. Renewal Option. Tenant is granted the right and option to extend the term of
this Lease for one (1) additional period of five (5) years, such renewal term to
commence upon the expiration of the initial term of this Lease, provided that
such option must be exercised, if at all, by written notice to Landlord given at
least twelve (12) months prior to the expiration of the initial term; and at the
time of exercise of any such option, this Lease shall be in full force and
effect and there shall exist no default by Tenant which remains uncured beyond
any applicable period of grace. In the event the foregoing option is effectively
exercised, all the terms and conditions contained in this Lease shall continue
to apply during the renewal term.

[SIGNATURES ON FOLLOWING PAGE]

 

Page | 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease Agreement to be
duly executed as of the day and year first above written.

 

LANDLORD: BREP I By:   BREP; Inc., its general partner By:  

/s/ Jordan Berman

Name:  

Jordan Berman

Title:  

President, BREP Inc.

TENANT: DORMAN PRODUCTS, INC., a Pennsylvania corporation By:  

/s/ Matthew Kohnke

Name:  

Matthew Kohnke

Title:  

Chief Financial Officer